Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 2-5 and withdrawn claims 14-18 are pending.  
See interview summary.  
Previously presented rejections are withdrawn in view of the following.  
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Jeffrey W Childers on 2/15/2021.
DELETE	Claims 2-4, 14-18
REPLACE	Claim 5, lines 1-2 
WITH	--A compound selected from the group consisting of:-- 
DELETE	Claim 5, last line “and” 	
INSERT	Claim 5, BEFORE THE PERIOD
	--; and stereoisomers and pharmaceutically acceptable salts thereof--   

Claim 5 is allowed. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIZAL S CHANDRAKUMAR whose telephone number is (571)272-6202.  The examiner can normally be reached on M-F 8-5 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on (571)272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NIZAL S CHANDRAKUMAR/Primary Examiner, Art Unit 1625